 

U.S. DISTRICT Cou
DISTRICT OF VERMO|
ILE!
UNITED STATES DISTRICT COURT FILED
FOR THE 20ISHAY 15 AM 9: 24
DISTRICT OF VERMONT
7 CLERK
evo
PJOEPUTY CLERK

JUSTIN RUSSELL, )
)
Petitioner, )
)

Vv. ) Case No. 5:15-cv-126
)
ANDREW PALLITO, CYNTHIA MASON, _ )
RICHARD BILODEAU, and LISA )
MENARD )
)
Respondents. )

ENTRY ORDER ADOPTING MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATION
(Docs. 121, 123, 128, 140, 141, 150)

Plaintiff Justin Russell, an inmate of the Vermont Department of Corrections (“DOC”),
brought this civil-rights lawsuit against four officials and employees of the DOC: Andrew
Pallito, the former Commissioner; Lisa Menard, the current Commissioner; Cynthia Mason, a
Correctional Officer; and Richard Bilodeau, a Correctional Facility Shift Supervisor. Russell
alleges that Pallito violated his rights under the Free Exercise Clause of the First Amendment
when he instituted a policy that Muslim prisoners would be provided with kosher meals rather
than halal meals. Russell alleges that Menard has continued this policy during her time as
Commissioner.

Currently ripe for decision are the following motions: Russell’s Motion for Partial
Summary Judgment (Doc. 121); Pallito and Menard’s Motion for Summary Judgment (Doc.
123); Mason and Bilodeau’s Motion for Summary Judgment (Doc. 128), Russell’s Motion for

Reconsideration of this court’s March 23, 2017 Opinion and Order (Doc. 140); and Russell’s

Renewed Motion to Certify Class Action and Motion to Reopen Discovery (Doc. 141). On
January 7, 2019, the United States Magistrate Judge issued his Report and Recommendation on
these motions. (Doc. 150.) The magistrate judge recommended granting Mason and Bilodeau’s
Motion for Summary Judgment (Doc. 128) and Russell’s Motion for Reconsideration of this
court’s March 23, 2017 Opinion and Order (Doc. 140). (Doc. 150 at 2—3). He recommended
denying the rest of the pending motions. (/d.)

Russell’s objections were filed on January 19, 2019. (Doc. 151.) Russell challenges the
magistrate judge’s recommendation to deny class certification and additional discovery, deny
Russell’s Motion for Partial Summary Judgment on his free exercise claim against Pallito, and
grant Mason’s Motion for Summary Judgment. (/d. at 1.)

Pallito and Menard’s objections were filed on March 6, 2019. (Doc. 159.) Pallito and
Menard challenge the magistrate judge’s recommendation to deny their Motion for Summary
Judgment. (/d. at 1.)

A district judge must make a de novo determination of those portions of a magistrate
judge’s report and recommendation to which an objection is made. Fed. R. Civ. P. 72(b)(3); 28
U.S.C. § 636(b)(1); U.S. ex rel. Anti-Discrimination Ctr. of Metro New York, Inc. v. Westchester
Coy, N.Y., 712 F.3d 761, 768 (2d Cir. 2013). The district judge may “accept, reject, or modify, in
whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
636(b)(1); see also Fed. R. Civ. P. 72(b)(3).

After careful review of the record, the magistrate judge’s thorough Report and
Recommendation, and the objections, this court ADOPTS the magistrate judge’s
recommendations in full for the reasons stated in the Report (Doc. 150). The magistrate judge
carefully considered each claim and his recommendations are supported by case law and

undisturbed by the parties’ objections. Accordingly, Russell’s Motion for Partial Summary

 
Judgment (Doc. 121) is DENIED. Menard and Pallito’s Motion for Summary Judgment (Doc.
123) is DENIED. Mason and Bilodeau’s Motion for Summary Judgment (Doc. 128) is
GRANTED. Russell’s Motion for Reconsideration (Doc. 140) is GRANTED. Russell’s Renewed
Motion to Certify Class and Motion to Reopen Discovery (Doc. 141) is DENIED.

ith
Dated at Rutland, in the District of Vermont, this }~ day of Mow » 2019.

ie
me

asinine ‘S,

Geoffrey W. Crawford, Chief Judge
United States District Court

 
